January 11, 1910. The opinion of the Court was delivered by
The facts of this case, and the material questions of law involved are fully set out in the decree of the Circuit Judge. Counsel for the appellants, the mayor and aldermen of the city of Columbia, have submitted strong arguments in support of their exceptions, but we have reached the conclusion that there is no error. The reasoning of the Circuit Judge is so convincing, and covers the issues so clearly, that we adopt it as the opinion of this Court.
The judgment of this Court is, that the decree of the Circuit Judge be affirmed.